Citation Nr: 0806414	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for head, neck, shoulder, 
back, hip, knee and tremor disorders as residuals of a 
motorcycle accident.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted], observer


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to April 
1986 and from January 1987 to February 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In September 2007, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  

As all of the veteran's service-connection claims arise from 
the same alleged motorcycle accident in service, the Board 
has recharacterized the issue as shown on the preceding page.

The Board has also recharacterized the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a back disorder.  In 
this regard, in May 2006 the National Personnel Records 
Center (NPRC) sent an additional service treatment record to 
the RO.  Under 38 C.F.R. § 3.156(c) (2007), the claim is to 
be reconsidered on a de novo basis.  As the back claim stems 
from the same motorcycle accident that is the basis of the 
other now single claim, the Board has incorporated it into 
that claim.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board observes that the RO did not adjudicate 
the veteran's claim for service connection for a back 
disorder on a de novo basis.  Throughout the appeal, the RO 
determined that new and material evidence had not been 
received to reopen the claim and denied it on that basis.  
Under 38 C.F.R. § 3.156(c), the AOJ must reconsider the claim 
on a de novo basis.  

On the veteran's original November 2001 claim for service 
connection for a back disorder, he indicated that the 
motorcycle accident occurred in September 1987.  On his May 
2005 claim, he indicated that the accident occurred in 1988.  
At his Board hearing, he testified that the accident occurred 
a month or so prior to his transfer to Germany.  In this 
regard, his service personnel records show that he was 
stationed in Germany from April 1988 to January 1989.  The 
veteran has always, however, asserted that the accident had 
occurred near Fort Stewart in Georgia and that he had been 
treated at an Army hospital.  

In an attempt to obtain in-service hospital records, the RO 
submitted two requests to the NPRC asking for a search of any 
pertinent records from Tuttle Army Health Clinic, Winn Army 
Hospital and Lloyd C. Hawks Troop Medical Center.  The RO 
specified a time period from September 15, 1988, to November 
15, 1988.  As noted above, however, the veteran was stationed 
in Germany at that time.  Thus, another attempt to obtain 
records from these hospitals should be made.  In this regard, 
the veteran should be asked to specify a two-month period 
during which the alleged motorcycle accident occurred.  If he 
does not respond, in accordance with his earlier claim, the 
period from September 1, 1987, to October 31, 1987, should be 
used.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to specify a two-month 
period during which the alleged motorcycle 
accident occurred.  Using the period 
provided by the veteran (or the period 
from September 1, 1987, to October 31, 
1987, if he does not respond), ask the 
NPRC to provide any pertinent medical 
records from Tuttle Army Health Clinic, 
Winn Army Hospital and Lloyd C. Hawks 
Troop Medical Center.  

2.  All up-to-date medical records 
pertaining to the disabilities that are 
the subject of this appeal should be 
obtained and incorporated into the claims 
file.

3.  After the above development has been 
completed to the extent possible, 
readjudicate the claim.  This review 
should include consideration of all 
additional evidence added to the record 
since the issuance of the December 2006 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be issued a SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


